Opinion issued September 4, 2014.




                                         In The

                                Court of Appeals
                                        For The

                            First District of Texas
                             ————————————
                                NO. 01-14-00688-CV
                             ———————————
          IN RE AMERJIN ENERGY, LLC AND XI ZHU, Relators



            Original Proceeding on Petition for Writ of Mandamus




                           MEMORANDUM OPINION

      Relators, Amerjin Energy, LLC and Xi Zhu, have filed a petition for writ of

mandamus contending that respondent, the Honorable Grant Dorfman, abused his

discretion in authorizing depositions of relators pursuant to Texas Rule of Civil

Procedure 202.1


1
      The underlying proceeding is In re Petition of Ashby LLP Requesting the Deposition of
      the Corporate Representative of Amerjin Energy, LLC, and Xi Zhu, Cause No. 2014-
      We deny the petition.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




      13861, in the 334th District Court of Harris County, Texas, the Honorable Grant
      Dorfman presiding.


                                         2